Citation Nr: 1537909	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, bipolar disorder, and depression.

2. Entitlement to service connection for a peptic ulcer disease.

3. Entitlement to service connection for peri-rectal ulcerations.

4. Entitlement to service connection for degenerative arthritis.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant served in the Florida Army National Guard from December 1982 to June 1998, and had a period of active duty for training from May 1983 to August 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision.  

In July 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In June 2015, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the appellant's claims file.  

As an initial matter, the Board notes the appellant had also initiated an appeal of the denials of service connection for residuals of a bone tumor of right leg and ankle, hypothyroidism, and macroanemia.  See January 2010 notice of disagreement; February 2011 statement of the case.  However, in the appellant's April 2011 VA Form 9, substantive appeal, she limited her appeal to the issues identified on the cover page.

Finally, an August 2015 statement from the appellant appears to raise the issues of entitlement to service connection for discolored skin from stress sores; headaches and migraines; numbness and tingling in the hands and feet; and bone spurs in the feet and calcium deposits from physical training.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the appellant's claims seeking service connection for discolored skin from stress sores; headaches and migraines; numbness and tingling in the hands and feet; and bone spurs in the feet and calcium deposits from physical training, are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA Compensation and Pension benefits are payable to veterans who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§ 1110, 1131, 1521.

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101; 38 C.F.R. § 3.1(d).  The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

The appellant asserts she has an acquired psychiatric disorder, peptic ulcer disease, peri-rectal ulcerations, degenerative arthritis, a low back disability, and bilateral hearing loss, as a result of her service with the Florida Army National Guard.  Specifically, in her April 2011 VA Form 9, substantive appeal, she stated that her anxiety disorder and peptic ulcer disease were diagnosed in June 1996, and that her peri-rectal ulcerations were diagnosed in August 1995.  She also testified at the June 2015 Travel Board hearing that she suffered from PTSD as a result of the discrimination she received in the workplace starting in 1992 until the time she separated from the Florida Army National Guard.  She also indicated in her July 2008 VA Form 21-526, that her degenerative arthritis, low back disability, and bilateral hearing loss had their onset in October 1996.  

Before the merits of the appellant's claims for service connection may be addressed, however, it must be determined first whether she is eligible for VA benefits based on her service in the Florida Army National Guard.

In Allen v. Nicholson, 21 Vet. App. 54 (2007), the U.S. Court of Appeals for Veterans Claims (Court) noted that the Army National Guard is only a reserve component "while in the service of the United States."  10 U.S.C.A. § 10106.  Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Department of Defense, 496 U.S. 334 (1990) ("[National Guard members] now must keep three hats in their closets--a civilian hat, a state militia hat, and an army hat--only one of which is worn at any particular time.").  In Perpich, the United States Supreme Court discussed the dual scheme of the state and federal National Guard systems:

Since 1933 all persons who have enlisted in a state National Guard unit have simultaneously enlisted in the National Guard of the United States.  In the latter capacity they become a part of the Enlisted Reserve Corps of the Army, but unless and until ordered to active duty in the Army, they retain their status as members of a separate state Guard unit.  Id. at 345.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 3.6(c)(3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 C.F.R. § 3.6(c)(3).  However, for that full-time duty to be considered "Federal active duty for training," it must be ordered by the Secretary of respective service department (here, the Army).  See 32 U.S.C. §§ 316, 502, 503, 504, 505.

On review of the appellant's claims file, a DD 214 shows she served on active duty for training from May 1983 to August 1983.  In order to establish service connection based upon this period of time, it must be shown that the appellant incurred or aggravated an injury or disease while she was on active duty for training.  As noted above, however, the appellant's claims for service connection for an acquired psychiatric disorder, to include PTSD; a peptic ulcer disease; peri-rectal ulcerations; degenerative arthritis; low back disability; and bilateral hearing loss appear to stem from periods subsequent to May 1983 to August 1983.  

Regarding the appellant's periods of service from August 1983, an "Army National Guard Current Annual Statement," prepared in September 2008, shows that she accrued various active duty points throughout her service in the Florida Army National Guard from December 1982 to June 1998.  However, from these records, it is not clear whether (apart from the active duty for training period served from May 1983 to August 1983) she and/or her National Guard unit were ever called into Federal service.  Notably, while portions of the appellant's service treatment records and service personnel records are associated with the claims file, it is unclear whether such represents a complete record of available records; a memorandum to the file would be helpful in this regard.  Furthermore, it does not appear that certification to determine whether the appellant served any Federal active duty time has been sought from the United States service department.  Such should also be completed on remand.

Finally, the appellant previously reported she had filed a claim for disability benefits from the Social Security Administration (SSA).  Efforts were then undertaken to obtain such records.  However, in a memorandum received in January 2010, SSA advised that they could not send the medical records requested by VA because they did not exist.  SSA explained that although the appellant had filed a claim for disability benefits, she failed to provide the requested documentation.  

At the June 2015 Travel Board hearing, the appellant testified that she was currently in receipt of SSA disability benefits.  She stated that although she had been denied SSA disability benefits initially in 2009 or 2010, she subsequently refiled in either 2012 or 2013.  In light of this testimony, which suggests that there may now be outstanding SSA records to be obtained, another inquiry with SSA should be completed while this case is on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. 	Arrange for exhaustive development to determine whether the appellant had any Federal active military service apart from her active duty for training period from May 1983 to August 1983.  Such development should include, but not be limited to, arranging for a records search from all the appropriate repositories and securing a complete copy of the appellant's service treatment records and service personnel records for association with the record.

If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so noted in the claims file, along with an explanation for the negative result (e.g., record unavailability).
2. 	Contact SSA and secure for the record copies of all medical records considered in their determination on the appellant's claim for SSA disability benefits.

3. 	 After ensuring that the development requested above is completed in its entirety, review all additional information obtained and (1) make a threshold determination as to whether the appellant is a Veteran (as defined by regulation), and a proper claimant for VA benefits, and (2) if that determination is favorable to the appellant, arrange for any further development deemed necessary, and readjudicate her claims for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, bipolar disorder, and depression; a peptic ulcer disease; peri-rectal ulcerations; degenerative arthritis; a low back disability; and bilateral hearing loss.  

If any of the determinations are unfavorable to the appellant (i.e., the claims remain denied either because the appellant is determined to not be a proper claimant for VA benefits, or because her claimed disabilities are determined to not be caused or aggravated by her service), the RO/AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

